GREENE, Chief Judge.
Plaintiffs, Eugene and Lottie Brandt, sued defendants, Darlene Ralston, adminis-tratrix of the estate of John Franklin Davis, deceased, Bobby Davis and Donna Davis, his wife, seeking a determination of title to a 45 by 420 foot strip of real estate claimed by the Brandts and the Davises, and for damages to the Brandts for interference with their enjoinment and use of the strip of land.
The Brandts purchased the land in question, and received a deed to it from John Franklin Davis. Bobby and Donna Davis claimed the land by reason of a deed that they had been given by Bobby’s father, John, which deed contained a description of the land in question.
At trial, the Brandts made a submissible case. The Davises did not put on any testimony. In its judgment, the trial court found that the Brandts were the legal owners of the strip of real estate, ordered the Davises to quit claim any interest in the land that they claimed to the Brandts, and found that the Brandts had not been damages by any interference with their property rights by the Davises. Bobby and Donna Davis appeal.
We have reviewed the record, and find that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and is not based on any erroneous declaration or application of law. The facts of the ease are clear, no novel theory or application of law is involved, and an extended opinion would have no precedential value.
Judgment affirmed [Rule 84.16(b), V.A. M.R.].
FLANIGAN, MAUS and PREWITT, JJ., concur.